United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
DEPARTMENT OF THE NAVY, MARINE
CORPS AIR STATION MIRAMAR,
San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-929
Issued: July 25, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 27, 2013 appellant filed a timely appeal from an August 31, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his traumatic
injury claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an injury on April 29, 2010 in the performance
of duty.
FACTUAL HISTORY
On May 28, 2010 appellant, then a 38-year-old police officer, filed a traumatic injury
claim alleging that on April 29, 2010 he strained his low back in the performance of duty. He
1

5 U.S.C. § 8101 et seq.

related, “I witnessed a 90[-]year[-]old man trip and fall and my reaction was to try to keep him
from falling by catching him.”
By letter dated June 3, 2010, OWCP requested that appellant submit additional factual
and medical information in support of his claim. Specifically, a detailed report from his
attending physician addressing the causal relationship between any diagnosed condition and the
April 2010 work incident. It noted that appellant sustained a herniated disc on February 19,
2010, following which he resumed work on April 27, 2010.
In a report dated May 10, 2010, Dr. William L. Tontz, Jr., a Board-certified orthopedic
surgeon, discussed appellant’s complaints of leg pain. On examination, he found a positive
straight leg raise. Dr. Tontz noted that appellant would see another doctor “if this is, in fact,
work related.” He recommended an epidural injection to treat his disc herniation.
In a work status report dated May 12, 2010, Dr. George Colson, Board-certified in
emergency medicine, diagnosed low back pain and a herniated disc at L4-5. He found that
appellant could work as of that date with restrictions.
On June 9, 2010 Dr. Tontz advised that appellant underwent a lumbar laminectomy on
June 5, 2010 and was totally disabled for eight weeks.
On July 2, 2010 the employing establishment noted that appellant had two separate
claims and was released to limited duty on June 30, 2010.
By decision dated July 6, 2010, OWCP denied appellant’s traumatic injury claim. It
found that the medical evidence was insufficient to establish that he sustained a back condition
causally related to the April 29, 2010 work incident.
In a note dated July 9, 2010, Dr. L. David Rutberg, a Board-certified neurosurgeon,
related that appellant injured his lower back while at work on February 19, 2010. In another note
of the same date, he found that appellant could perform sedentary employment and returned to
his usual work on August 5, 2010.
In an employing establishment clinic note dated July 28, 2010, Dr. Juan C. Fals, Boardcertified in preventive medicine, stated that appellant sustained a back injury on February 19,
2010 and underwent an L4-5 discectomy and laminectomy on June 5, 2010. He was off work
pending recovery from surgery.
In a report dated February 20, 2011, Dr. Rutberg related that he had treated appellant for
a long history of sciatica of the left leg and pain in the low back. On February 19, 2010 he
pulled a low back muscle. A magnetic resonance imaging (MRI) scan study on April 14, 2010
revealed no significant abnormalities and he returned to work on April 28, 2010. Dr. Rutberg
stated, “[Appellant] suffered great increase in low back pain with right sciatica April 29, 2010
when attempting to help a driver who tripped on a barrier (Hedge hog) at [the] entrance to base.”
A repeat MRI scan study showed a large herniated disc at L4-5 on the right and appellant
underwent surgery. Dr. Rutberg stated, “A large disc fragment was removed, thus, arguing for

2

the acuity of the herniation. Furthermore, it must be noted that the prior surgery was performed
on the left side and at L5-S1, a different level.” Dr. Rutberg related:
“There is no question in my mind as a [B]oard[-]certified neurosurgeon that the
incident of [April 29, 2010] caused the HNP [herniated nucleus pulposus] on the
right at L4-5. There is no connection to the preexisting condition which more
probably than not was a sprain as proven by the subsequent above noted MRI
[scan study] of [April 14, 2010] which demonstrated at the L4-5 level ‘only’
[m]ild facet hypertrophy, no central or neural foraminal stenosis. Therefore, per
that preincident MRI [scan] there was no disc pathology noted at L4-5 and the
findings at the surgery of [June 5, 2010] were such as to indicate the acuity of the
herniation relating it to the [April 29, 2010] incident.”
On March 17, 2011 appellant requested reconsideration. In a decision dated June 23,
2011, OWCP denied modification of its July 6, 2010 decision. It found that Dr. Rutberg’s
opinion was not sufficiently rationalized to establish that the April 29, 2010 employment incident
caused the herniated disc.
By letter dated June 20, 2012, appellant requested reconsideration. He asserted that the
employing establishment had not challenged his claim. Appellant submitted the June 5, 2010
surgical report from Dr. Tontz and MRI scan studies of his spine.
In a decision dated August 31, 2012, OWCP denied modification of the June 23, 2011
decision.
On appeal, appellant asserts that the employing establishment did not contest his injury
and that he had supplied everything OWCP requested to support his claim.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
To determine whether an employee sustained a traumatic injury in the performance of
duty, OWCP must determine whether “fact of injury” is established. First, an employee has the
burden of demonstrating the occurrence of an injury at the time, place and in the manner alleged,

2

Id. at § 8101 et seq.

3

Alvin V. Gadd, 57 ECAB 172 (2005); Anthony P. Silva, 55 ECAB 179 (2003).

4

See Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005); Ellen L. Noble, 55 ECAB 530 (2004).

3

by a preponderance of the reliable, probative and substantial evidence.5 Second, the employee
must submit sufficient evidence, generally only in the form of medical evidence, to establish a
causal relationship between the employment incident and the alleged disability and/or condition
for which compensation is claimed.6 An employee may establish that the employment incident
occurred as alleged, but fail to show that his or her disability and/or condition relates to the
employment incident.7
ANALYSIS
Appellant alleged that he sustained an injury to his lower back on April 29, 2010 when he
tried to keep an elderly man from falling. OWCP accepted that the April 29, 2010 incident
occurred at the time, place and in the manner alleged. The issue is whether the medical evidence
establishes that he sustained a back injury as a result of this incident.
The Board finds that appellant has not established that the April 29, 2010 employment
incident resulted in an injury. The determination of whether an employment incident caused an
injury is generally established by medical evidence.8 In a report dated May 10, 2010, Dr. Tontz
diagnosed a disc herniation and indicated that appellant would see another physician if the
condition was related to employment. He did not address the cause of the diagnosed condition
and thus his report is of diminished probative value.9
In a work status report dated May 12, 2010, Dr. Colson diagnosed a herniated L4-5 disc
and found that appellant could work with restrictions. On June 9, 2010 Dr. Tontz found that
appellant was disabled after a lumbar laminectomy. Neither Dr. Colson nor Dr. Tontz addressed
the cause of appellant’s herniated disc or need for surgery. Their reports are insufficient to meet
his burden of proof.10
In a clinic note dated July 28, 2010, Dr. Fals noted that appellant had experienced an
employment injury on February 19, 2010 was off work subsequent to back surgery on
June 5, 2010. He did not relate any condition or disability to the April 29, 2010 work incident.
Dr. Fals’ opinion is of diminished probative value as it is not based on an accurate history.
On July 9, 2010 Dr. Rutberg indicated that appellant sustained a back injury at work on
February 19, 2010. He found that appellant could return to sedentary employment. Dr. Rutberg
did not address the April 29, 2010 work incident; his report is insufficient to meet appellant’s
5

David Apgar, 57 ECAB 137 (2005); Delphyne L. Glover, 51 ECAB 146 (1999).

6

Gary J. Watling, 52 ECAB 278 (2001); Shirley A. Temple, 48 ECAB 404, 407 (1997).

7

Id.

8

Lois E. Culver (Clair L. Culver), 53 ECAB 412 (2002).

9

See Conard Hightower, 54 ECAB 796 (2003).

10

See A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004) (medical evidence that does not offer
any opinion regarding the cause of an employee’s condition is of little probative value on the issue of causal
relationship).

4

burden of proof. On February 20, 2011 he discussed appellant’s history of sciatica and low back
pain. Dr. Rutberg noted that an MRI scan study obtained following the February 19, 2010 back
injury did not show any substantial abnormalities. Appellant returned to work on April 28, 2010
but on April 29, 2010 experienced a significant increase in back pain after he tried to help a man
who tripped on a barrier. A second MRI scan study showed an L4-5 large disc herniation.
Dr. Rutberg attributed the disc herniation to the April 29, 2010 work incident rather than the
February 19, 2010 employment injury based on the change on MRI scan studies. He did not,
however, explain how the April 29, 2010 work incident caused a herniated disc at L4-5. A
physician must provide an opinion on whether the employment incident described caused or
contributed to the diagnosed medical condition and support that opinion with medical reasoning
to demonstrate that the conclusion reached is sound, logical and rationale.11 Dr. Rutberg did not
provide a reasoned opinion describing how the identified April 29, 2010 employment incident
resulted in a herniated disc, his opinion is of diminished probative value.
On appeal, appellant asserts that the employing establishment did not challenge his claim
and that he had submitted the evidence required to support his claim. As discussed, however, he
did not submit rationalized medical evidence sufficient to meet his burden of proof for causal
relationship. An award of compensation may not be based on surmise, conjecture, speculation or
upon appellant’s own belief that there is a causal relationship between his claimed condition and
his employment.12 Appellant must submit a physician’s report in which the physician reviews
those factors of employment identified by him as causing his condition and, taking these factors
into consideration as well as findings upon examination and the medical history, explain how
employment factors caused or aggravated any diagnosed condition and present medical rationale
in support of his or her opinion.13 He failed to submit such evidence and therefore failed to
discharge his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that he sustained an injury on April 29,
2010 in the performance of duty.

11

See John W. Montoya, 54 ECAB 306 (2003).

12

D.E., 58 ECAB 448 (2007); George H. Clark, 56 ECAB 162 (2004); Patricia J. Glenn, 53 ECAB 159 (2001).

13

D.D., 57 ECAB 734 (2006); Robert Broome, 55 ECAB 339 (2004).

5

ORDER
IT IS HEREBY ORDERED THAT the August 31, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 25, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

